DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Title
Applicant’s amendment to the title (see applicant’s response of 2/8/2022) of the specification to provide more detail is accepted and hereby entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 been cancelled.

Reasons for Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the thickness are formed by at least two singulated semiconductor die coupled through a common die street” (see lines 8-9) in conjunction with “a warpage of one of the first largest planar surface or the second largest planar surface is less than 200 microns" (see last two lines). Although applicant’s arguments about “results effective variable” (see REMARKS of 2/8/2022, page 10, 3rd last paragraph to page 12, 2nd paragraph), is not persuasive, the amended claim now recites a structure that requires “the thickness are formed by at least two singulated semiconductor die coupled through a common die street” which is not taught in conjunction with the warpage requirement. Also see attached interview summary for further clarification of the recited structure of “the thickness are formed by at least two singulated semiconductor die coupled through a common die street”.
Similarly, claims 10-15 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 10 that requires “the thickness are formed by at least two singulated semiconductor die coupled through a common die street” (see lines 8-10) in conjunction with “a warpage of one of the first largest planar surface or the second largest planar surface to less than 200 microns" (see last two lines)..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.